                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY

 DAVID KANEFSKY, individually and on
 behalf of all others similarly situated,
                                                          Civ. No. 2:18-15536 (WJM)
                Plaintiff,
                                                                   OPINION
         v.

 HONEYWELL INT’L INC., et al.,

                Defendants.


WILLIAM J. MARTINI, U.S.D.J.:
        THIS MATTER comes before the Court upon the competing motions of David
Kanefsky (“Kanefsky”) and Charles M. Francisco III (“Francisco”) to serve as lead
plaintiff, and separately, appoint lead counsel. ECF Nos. 5, 6. The Court decides the matter
without oral argument. Fed. R. Civ. P. 78(b). For the reasons set forth below, the Court
will GRANT Francisco’s motion to serve as lead plaintiff and approve his choice of Levi
& Korsinsky, LLP as lead counsel. The Court will DENY Kanefsky’s motion on the same.
   I.         BACKGROUND
       Kanefsky brings this putative securities class action against Honeywell International
Inc. (“Honeywell”) and its corporate officers, Darius Adamczyk and Thomas A. Szlosek
(collectively, “Defendants”), on behalf of all persons who purchased or otherwise acquired
Honeywell securities from February 9, 2018 through October 19, 2018. Compl. ¶ 1, ECF
No. 1. Kanefsky alleges he acquired Honeywell securities at artificially inflated prices and
suffered damages when Defendants disclosed making materially false and misleading
statements to the investing public. Id. ¶¶ 19–32.
   II.        LEGAL STANDARD
        The Private Securities Litigation Reform Act of 1995 (“PSLRA”) directs a court
appoint as lead plaintiff the member or members of the class “to be most capable of
adequately representing the interests of class members,” referred to as the “most adequate
plaintiff.” 15 U.S.C. § 78u-4(a)(3)(B)(i). The Court must adopt a rebuttable presumption
that the “most adequate plaintiff” “is the person or group of persons” who: (1) “has either
filed the complaint or made a [timely] motion” to be appointed lead plaintiff”; (2) upon a
court’s finding, “has the largest financial interest in the relief sought by the class”; and
(3) “otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
Procedure.” Id. § 78u-4(a)(3)(B)(iii)(I)(aa)–(cc). This presumption “may be rebutted only

                                             1
upon proof by a member of the purported plaintiff class that the presumptively most
adequate plaintiff” either: (1) “will not fairly and adequately protect the interests of the
class”; or (2) “is subject to unique defenses that render such plaintiff incapable of
adequately representing the class.” Id. § 78u-4(a)(3)(B)(iii)(II)(aa)–(bb).
   III.   DISCUSSION
        The PSLRA provides no specific method to identify the presumptive lead plaintiff
with the “largest financial interest,” which means the largest financial loss. In re Cendant
Corp. Litig., 264 F.3d 201, 223 (3d Cir. 2001). Courts should consider three factors to
assess the largest financial interest: (1) the number of shares purchased during the class
period; (2) the total net funds expended during the same period; and (3) the approximate
losses suffered. Id. at 262 (citations omitted). The third factor, the approximate losses
suffered, is considered the most significant. In re Vonage Initial Pub. Offering (IPO) Sec.
Litig., Civ. No. 07-177 (FLW), 2007 WL 2683636, at *4 (D.N.J. Sept. 7, 2007) (citing
cases).
       Francisco has the largest financial interest. During the class period, he purchased
1,425 shares, expended a net amount of $232,659.75, and suffered $30,638.33 in losses.
Declaration of Eduard Korsinsky (“Korsinky Decl.”), Ex. B, ECF No. 5-4. Kanefsky,
however, purchased 1,400 shares, expended a net amount of $224,676.00, and suffered
$26,402.00 in losses. Declaration of Jonathan D. Lindenfeld, Ex. C, ECF No. 6-3.
Moreover, after reviewing Francisco’s competing motion, Kanefsky replied that “[he] does
not appear to have the largest financial interest in this action within the meaning of the
PSLRA.” Kanefsky Notice of Non-Opposition of David Kanefsky to Competing Motion
for Appointment as Lead Plaintiff and Approval of Lead Counsel 1, ECF No. 9.
        To satisfy the requirements of Rule 23, a prospective lead plaintiff need only make
an initial showing of typicality and adequacy. In re Cendant Corp. Litig., 264 F.3d at 263.
Typicality is established when “the claim arises from the same event or practice or course
of conduct that gives rise to the claims of other class members, and if it is based on the
same legal theory.” Baby Neal v. Casey, 43 F.3d 48, 58 (3d Cir. 1994). Adequacy is met
when the proposed lead plaintiff: (1) “has the ability and incentive to represent the claims
of the class vigorously”; (2) “has obtained adequate counsel”; and (3) poses no conflict
between his claims and the members of the class. In re Cendant Corp. Litig., 264 F.3d at
265 (citations omitted).
        Francisco meets the typicality and adequacy requirements of Rule 23. Francisco has
expressed his willingness to serve as lead plaintiff and asserts that he shares the same
claims and injuries as those of Kanefsky and the potential class. Specifically, Defendants’
material misstatements or omissions misled him to purchase Honeywell securities at
artificially inflated prices. And upon Defendants disclosing the statement or omission,
Francisco suffered damages when Honeywell securities dropped in value. The Court also
finds Francisco has retained adequate counsel because Levi & Korsinsky, LLP has relevant
experience litigating securities class actions. Korsinsky Decl., Ex. D. Finally, there is no
evidence of conflict between Francisco and the members of the class.

                                             2
        “[T]he most adequate plaintiff shall, subject to the approval of the court, select and
retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). A court should defer
to the properly-selected lead plaintiff’s choice of counsel, intervening only when
“necessary to protect the interests of the class.” In re Cendant Corp. Litig., 264 F.3d at 274.
The Court finds no reason to disturb Francisco’s choice and thus approves his selection of
Levi & Korsinsky, LLP as lead counsel.
   IV.    CONCLUSION
      For the reasons just stated, the Court will GRANT Francisco’s motion,
ECF No. 5, and DENY Kanefsky’s competing motion on the same, ECF No. 6. An
appropriate order follows.



                                                    /s/ William J. Martini
                                                  WILLIAM J. MARTINI, U.S.D.J.

Dated: February 26, 2019




                                              3
